EXHIBIT 10.20

CONSULTING AGREEMENT

This Consulting Agreement (“Agreement”) is entered into by and between Mueller
Water Products, Inc., a corporation formed under the laws of the State of
Delaware (“the Company”), with its principal place of business at 1200 Abernathy
Road, Suite 1200, Atlanta, Georgia 30328, and Michael T. Vollkommer
(“Consultant”), at 10620 Oxford Mill Circle, Alpharetta, Georgia 30022. The
Company and Consultant shall collectively be referred to as the “Parties.”

W I T N E S S E T H:

WHEREAS, Consultant possesses expertise in accounting and financial matters
relating to the Company and its subsidiaries;

WHEREAS, Consultant was until the effective date of this agreement an employee
of the Company, and Consultant has resigned effective at the close of business
on July 15, 2008; and

WHEREAS, the Company desires to retain Consultant in connection with its ongoing
operations and financial, accounting and financial reporting matters.

NOW THEREFORE, for and in consideration of the premises, the mutual covenants
and agreements contained herein, and for other good and valuable consideration,
the receipt, sufficiency and adequacy of which are hereby acknowledged, the
Parties hereby agree as follows:

1. Engagement as an Independent Contractor. The Company hereby engages
Consultant as an independent contractor and Consultant hereby accepts such
engagement as an independent contractor, upon the terms and subject to the
conditions set forth in this Agreement. The parties agree that the Consultant
has separated from service as an employee of the Company as of July 15, 2008.

2. Term. This Agreement shall commence on July 16, 2008 and shall continue until
January 15, 2009 (including any extension, the “Term”). The parties may agree to
extend the date of this Agreement thereafter, but any extension or renewal shall
be in writing.

3. Duties. Consultant shall provide support to the Company as detailed in
Exhibit A, attached hereto and incorporated into this Agreement, and as the
Parties mutually agree. Consultant shall not be required to spend more than 40
hours per month performing the services contemplated by this Agreement.
Consultant shall perform such duties in a professional and competent manner and
shall at all times act in a manner consistent with the Company’s Code of
Business Conduct and Ethics, Insider Trading Policy and other policies. The
Consultant shall not purchase or sell securities of the Company during the Term
except in accordance with Company policy.

4. Consultant as an Independent Contractor.

(a) The parties acknowledge and intend that the relationship of Consultant to
the Company under this Agreement shall be that of an independent contractor. In
performing duties under this Agreement, Consultant shall complete the services
required according to his own methods of work which shall be in the exclusive
charge and control of Consultant and which shall not be subject to the control
or supervision of the Company, except as to the results of his work. Consultant
shall determine his own working hours and schedule and shall not be subject to
the Company’s personnel policies and procedures except as specifically
instructed or as provided herein. The Company shall not be responsible for
withholding taxes with respect to the Contractor’s compensation hereunder.



--------------------------------------------------------------------------------

Consultant shall be entirely and solely responsible for his actions or
in-actions and the actions or in-actions of his agents, employees or
subcontractors, if any, while performing services hereunder. Consultant agrees
that he shall not, in any form or fashion, maintain, hold out, represent state
or imply to any other individual or entity that an employer/employee
relationship exists between the Company and Consultant, its agents and
employees, or between the Company and any subcontractor or its agents and
employees. Consultant is not granted and shall not represent that he is granted
any right or authority to make any representation or warranty or assume or
create any obligation or responsibility, express or implied, for, on behalf of
or in the name of the Company, to incur debts for the Company or to bind the
Company in any manner whatsoever.

(b) Except for any benefits to which Consultant may be entitled as a result of
his prior employment with the Company, or any affiliates of the Company or under
his severance agreement, Consultant shall not be eligible to participate in any
employee benefit plan sponsored by the Company, including, but not limited to,
any retirement plan, insurance program, disability plan, medical benefits plan
or any other fringe benefit program sponsored and maintained by the Company for
its employees, provided, however, that until December 31, 2008 Consultant shall
be entitled to continue to participate in the executive physical program and the
financial planning program that he was entitled to participate in as an
executive officer of the Company.

(c) As an independent contractor, the Parties acknowledge and agree that
Consultant has a non-exclusive relationship with the Company and is free to
enter into agreements for services or support with other entities. The Parties
further agree that Consultant will not enter into any agreement with a third
party that will create a conflict of interest, or the appearance of a conflict
of interest, relative to Consultant’s work pursuant to this Agreement. The
determination of the conflict of interest, or appearance of conflict of
interest, shall be at the sole reasonable discretion of the General Counsel of
the Company.

5. Time, Compensation and Payments. As payment for his services under this
Agreement, Consultant shall work the time and receive compensation as set forth
in Exhibit B to this Agreement.

6. Termination of Agreement. This Agreement may be terminated by either party at
any time upon thirty (30) days prior written notice of such termination to the
other party, provided that the Company shall not terminate this Agreement prior
to January 15, 2009. Notwithstanding the foregoing, the Company may terminate
this Agreement during the Term in the event of a Breach by the Consultant. As
used herein, “Breach” shall mean:

(a) Consultant’s refusal to perform his duties hereunder for fifteen days after
a request in writing requesting the performance of any such duties;

(b) Consultant’s provision of accounting, financial or management services to an
entity or affiliates of any entity engaged in the sale or distribution of
products sold or distributed by the Company and its subsidiaries on July 1, 2008
in the locations that the Company and its subsidiaries are selling such products
(meaning a “direct competitor”). The parties shall consult with each other in
the event that Consultant determines he would like to consult with a direct
competitor, and the Company shall use reasonable good faith efforts to agree to
waive this clause to permit the Consultant to provide such services to its
competitors, provided only that Company be convinced that such services do not
compromise any trade secrets or confidential information of the Company.

(c) Consultant’s publication to third parties in writing or orally of
statements, comments or information that the Company reasonably believes is
disparaging to the Company, its directors or officers.

(d) Consultant’s doing any other action that would, if done during his tenure as
an employee, constitute “cause” for termination of his employment under his
prior offer letter from the Company.



--------------------------------------------------------------------------------

7. Notices. All notices required, necessary or desired to be given pursuant to
this Agreement shall be in writing and shall be effective when delivered or
received when such notice is deposited, postage prepaid, in the United States
mail, certified return receipt requested, and addressed to the party at the
address set forth below:

 

For the Company:    For Consultant: Mueller Water Products, Inc.    Michael T.
Vollkommer Attn: Robert Barker, General Counsel    10620 Oxford Mill Circle 1200
Abernathy Road, Suite 1200    Alpharetta, Georgia 30022 Atlanta, Georgia 30328
  

8. Confidentiality. Consultant will not disclose to any third party, without the
prior written consent of the Company, any confidential information relating to
the business of the Company, the customers and clients of the Company or other
Company contractors or employees if such information was obtained in the course
of Consultant providing services to the Company. Consultant further agrees that
he will not reproduce in any way, divulge, or remove from the premises of the
Company any confidential information of the Company or the customers or clients
of the Company.

9. Laws, Regulations and Public Ordinances. Consultant shall comply with all
federal, state, and local statutes, regulations, and public ordinances governing
his work hereunder and shall indemnify, defend and hold the Company harmless
from any and all liability, damage, cost, fine, penalty, fee and expense arising
from Consultant’s failure to do so.

10. Waiver of Breach. The waiver by any party to this Agreement of a breach of
any provision, section or paragraph of this Agreement shall not operate or be
construed as a waiver of any subsequent breach of the same, or of a different
provision, section or paragraph, by any party hereto.

11. Survival. Notwithstanding any expiration or termination of this Agreement,
the provisions of Sections 8, 9, and 12-16 hereof shall survive and remain in
full force and effect, as shall any other provision hereof that, by its terms or
reasonable interpretation thereof, sets forth obligations that extend beyond the
termination of this Agreement.

12. Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of Georgia without regard to its conflicts of law
principles.

13. Severability. The un-enforceability or invalidity of any term, provision or
section of this Agreement shall not affect the validity or enforceability of the
remaining terms, provisions, or sections hereof, but such remaining terms,
provisions or section shall be construed and interpreted in such a manner as to
carry out fully the intent of the parties hereto; provided however, that should
any judicial body interpreting this Agreement deem any provision hereof to be
unreasonably broad in time, territory, scope or otherwise, it is the intent and
desire of the parties hereto that such judicial body, to the greatest extent
possible, reduce the breadth of such provision to the maximum legally allowable
parameters rather than deeming such provision totally unenforceable or invalid.

14. Interpretation. Should a provision of this Agreement require judicial
interpretation, it is agreed that the judicial body interpreting or construing
the Agreement shall not apply the assumption that the terms hereof shall be more
strictly construed against one party by reason of the rule of construction that
an instrument is to be construed more strictly against the party which itself or
through its agents prepared the agreement, it being agreed that all parties
and/or their agents have participated in the preparation hereof.

15. Assignment. Consultant may assign this Agreement to a corporation,
partnership or limited liability company that is more than 80% owned by
Consultant.



--------------------------------------------------------------------------------

16. Arbitration of Disputes Arising from this Agreement. In the event of any
disputes arising out of the terms and/or conditions of this Agreement,
Consultant and the Company agree as follows:

(a) Any and all disputes between the parties under this Agreement, sounding in
tort, under the contract, or under any applicable code, statute or regulation
shall be settled by arbitration in Atlanta, Georgia, or a mutually agreed upon
location, in accordance with the Arbitration Rules of Henning Mediation and
Arbitration Service, Inc. (“Henning”). The Parties agree that there shall be one
arbitrator for the dispute, who is on Henning’s approved list of arbitrators. If
the Parties cannot agree upon an arbitrator, the arbitrator will be appointed
pursuant to Henning. Each party will bear its own costs of the arbitration, and
neither party shall be entitled to recover its costs or attorneys’ fees unless
specifically provided for under an applicable statute or regulation.

(b) If the dispute or difference has been referred to arbitration as provided
above in Paragraph 15(a), then such dispute or difference will be finally
settled by a single arbitrator (the “Arbitrator”) in accordance with the
Commercial Arbitration Rules of the American Arbitration Association, taking
into account the need for speed and confidentiality. The Arbitrator will be an
attorney or judge with experience in employment disputes and selected pursuant
to the applicable rules of the American Arbitration Association.

(c) The place and situs of arbitration will be in Atlanta, Georgia. The
Arbitrator will adopt the Commercial Arbitration Rules of the American
Arbitration Association, or such other rules as the Arbitrator may deem
appropriate to accomplish the need for speed and confidentiality. The parties
agree to facilitate the arbitration by (a) making available to each other and to
the Arbitrator for inspection and review all documents, books and records as the
Arbitrator will determine to be relevant to the dispute, (b) making individuals
under their control available to other parties and the Arbitrator and
(c) observing strictly the time periods established by the Arbitrator for the
submission of evidence and pleadings. The Arbitrator will have the power to
render declaratory judgments, as well as to award monetary claims, provided that
the Arbitrator will not have the power to act (i) outside the prescribed scope
of this Agreement, or (ii) without providing an opportunity to each party to be
represented before the Arbitrator.

(d) The Arbitrator’s award will be in writing. The prevailing party will be
entitled to an award of costs, including attorneys’ fees, and expenses of the
proceedings, and will be entitled to interest in accordance with the substantive
law of the forum state. The arbitration judgment will be final and binding on
the parties. Judgment on the Arbitrator’s award may be entered in any court
having jurisdiction.

Consultant and the Company agree and understand that by executing this Agreement
and agreeing to this Arbitration provision, they are giving up their rights to
trial by jury for any dispute related to this Agreement. MTV (Consultant’s
Initials) GEH (Company’s Representative’s Initials)

16. Entire Agreement. This Agreement embodies the entire agreement of the
Parties and supersedes all prior agreements between the parties hereto relating
to the consulting services and terms described in this Agreement. It may not be
changed orally, but only by an agreement in writing signed by the Parties. This
Agreement does not in any way void or modify any other valid agreement between
the Parties.

17. Code Section 409A. This Agreement is intended to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
and guidance issued thereunder (“Section 409A”), to the extent Section 409A may
be applicable, and shall be construed accordingly. Any payments or distributions
payable to Consultant under this Agreement upon a “separation from service” (as
defined for purposes of Section 409A) of amounts classified as “nonqualified
deferred compensation” for purposes of Section 409A, and not exempt from
Section 409A, shall in no event be made or commence until six (6) months after
such separation from service. Each payment under this Agreement (whether of
cash, property or benefits) shall be treated as a separate payment for



--------------------------------------------------------------------------------

purposes of Section 409A. Where this Agreement provides that a payment will be
made upon a specified date or during a specified period, such date or period
will be the Section 409A “payment date” or “payment period”, but actual payment
will be made no later than the latest date permitted under Section 409A
(generally, by the later of the end of the calendar year in which the payment
date falls, or the fifteenth day of the third calendar month after the payment
date occurs). Any reimbursements paid or in-kind benefits provided under this
Agreement, to the extent necessary to comply with Section 409A, shall be made as
soon as practicable but no later than 90 days after Consultant submits evidence
of such expenses to the Company (which payment date shall in no event be later
than the last day of the calendar year following the calendar year in which the
expense was incurred). The amount of such reimbursements or benefits during any
calendar year shall not affect reimbursements or benefits provided in any other
calendar year, and the right to any reimbursements shall not be subject to
liquidation or exchange for another benefit.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement this 14th
day of July, 2008.

 

MUELLER WATER PRODUCTS, INC.     CONSULTANT By:  

/s/ Gregory E. Hyland

   

/s/ Michael T. Vollkommer

Its:   President and Chief Executive Officer     July 14, 2008     July 14, 2008



--------------------------------------------------------------------------------

EXHIBIT A

Support and Services of Consultant

Consultant will provide to the Company such financial strategy, treasury,
accounting, financial reporting or other advice as may be requested by the
Company or its officers. Consultant shall be available during normal business
hours and at other reasonable times to answer questions asked by the officers of
the Company or members of its Board of Directors. Consultant shall use best
efforts to provide services to the Company consistent with services previously
performed, and shall provide such services in a workmanlike and professional
manner.

EXHIBIT B

Time, Compensation and Location

 

1) For the two monthly periods from July 16, 2008 to August 15, 2008 and from
August 16, 2008 to September 15, 2008, services will be reimbursed at a rate of
$10,000 per period. The first such payment, in the amount of $10,000, shall be
made upon execution of this Agreement, but no later than July 31, 2008. The next
such payment, in the amount of $10,000, shall be made on August 16, 2008. In the
event that the Parties agree that Consultant shall perform services in excess of
40 hours in any such period, Consultant shall be compensated at a rate of $250
per hour for each additional hour worked.

 

2)

For the four monthly periods from September 16, 2008 to January 15, 2009 (and
for any subsequent similar period during which the Agreement has been extended),
Consultant shall be compensated at a rate of $250 per hour. Consultant shall
provide Company with a written summary of the hours worked during each monthly
period, and services will be reimbursed in such amount on the 30th of each
month, with the last such payment to be made on January 30, 2009 (subject to
extension).

 

3) Consultant shall be responsible for payment of all taxes and/or other
required deduction payments. All reasonable out of pocket expenditures
associated with this engagement will be fully reimbursed including, air travel,
hotels, meals, and transportation.

 

4) Services will be primarily performed at the offices of Mueller Water
Products, Inc. in Atlanta, Georgia and by telephone or internet. Consultant will
be available during normal business hours and at other reasonable times to
answer questions asked by the officers of the Company or members of its Board of
Directors.